Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1,6,9,14 in the reply filed on 9/10/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
Examiner further notes the grouping of claims 1,6,9,14 per the restriction requirement is based on the features they share, not the features differ them. Claims having less features are included which may be generic. 
The requirement is still deemed proper and is therefore made FINAL.

  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Gao (CN 108663782, as evidenced by the translation). 

    PNG
    media_image1.png
    535
    866
    media_image1.png
    Greyscale

Regarding claim 9, Gao teaches (Fig. 11, Tables 16-18, -+-+--+) An optical lens assembly comprising: 
a first lens which comprises a convex surface facing an image side;
a second lens which is with positive refractive power and comprises a convex surface facing an object side;
a third lens which is a meniscus lens with refractive power;
a fourth lens which is a meniscus lens with refractive power;
a fifth lens which is with negative refractive power and comprises a concave surface facing the object side;
a sixth lens which is with refractive power and comprises a concave surface facing the object side and a convex surface facing the image side; and
a seventh lens which is with positive refractive power and comprises a convex surface facing an image side;
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens are arranged in order from the object side to the image side along an optical axis.

Allowable Subject Matter
Claim(s) 1,6 is/are allowed. Claim(s) 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an optical lens assembly including “a first lens which is with positive refractive power” and “a fourth lens comprises a convex surface facing the object side and a concave surface facing the image side;”, along with the other claimed limitations of claim 1.
Claim 6 is/are allowed for its/their claim dependency.
Regarding claim 14, the prior art of record neither anticipates nor renders obvious all the limitations of claim 14 for an optical lens assembly including “the fourth lens is with positive refractive power and comprises a convex surface facing the object side and a concave surface facing the image side; the sixth lens is with positive refractive power”, along with the other claimed limitations of claim 14.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234